Exhibit 10.2

EIGHTH AMENDMENT TO

RESTRUCTURING SUPPORT AGREEMENT

This EIGHTH AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT (this “Eighth
Amendment”) is made and entered into as of June 21, 2014 by each of Momentive
Performance Materials Holdings Inc., Momentive Performance Materials Inc., and
each of their direct and indirect domestic subsidiaries that are party hereto
(all of the foregoing, collectively, the “Company”), the undersigned affiliates
of Apollo Global Management, LLC (collectively, the “Apollo Entities”) and the
holders of the Second Lien Notes that are not Apollo Entities that are from time
to time party hereto (the “Consenting Noteholders” and, together with the Apollo
Entities, the “Plan Support Parties,” as appropriate). Each party to this Eighth
Amendment may be referred to as a “Party” and, collectively, as the “Parties.”
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the Restructuring Support Agreement, dated as of
April 13, 2014 (as amended, supplemented or otherwise modified, the “Support
Agreement”) by and among the Company and the Plan Support Parties.

Section 1. Amendment.

Sections 2.1(e), (g) and 2.1(h) of the Support Agreement are hereby deleted in
their entirety and replaced as set forth below:

 

  2.1 Noteholder Termination Events.

 

  (e) 11:59 p.m. (prevailing New York City time) on June 24, 2014, unless prior
thereto the Bankruptcy Court has entered a final order, in form and substance
mutually satisfactory to the Company and the Requisite Investors, authorizing
and approving (i) this Support Agreement and its assumption by the Company,
(ii) the Backstop Commitment Agreement and (iii) procedures with respect to the
Rights Offering;

 

  (g) 11:59 p.m. (prevailing New York City time) on the date that is set by the
Bankruptcy Court as the deadline for ballots to be received in connection with
voting to accept or reject the Plan, unless prior thereto the Requisite
Investors, MSC and the Company (or counsel acting on their behalf) have agreed
in writing to the form of the amendment to the SSA, as set forth in the Term
Sheet;

 

  (h) 11:59 p.m. (prevailing New York City time) on September 14, 2014, unless
prior thereto the Bankruptcy Court has entered a final order, in form and
substance mutually satisfactory to the Company and the Requisite Investors,
approving the Plan (the “Confirmation Order”);



--------------------------------------------------------------------------------

Section 2. Waiver of Termination Event

The Plan Support Parties hereby waive any occurrence of the Noteholder
Termination Event set forth in Section 2.1(e) of the Support Agreement occurring
prior to execution of this Eighth Amendment.

Section 3. Continued Effect of the Support Agreement.

For the avoidance of doubt, the Support Agreement remains unchanged and in full
force and effect, except (i) as amended prior hereto (in the First Amendment to
the Support Agreement, the Second Amendment to the Support Agreement, the Third
Amendment to the Support Agreement, the Fourth Amendment to the Support
Agreement, the Fifth Amendment to the Support Agreement, the Sixth Amendment to
the Support Agreement and the Seventh Amendment to the Support Agreement) and
herein and (ii) to the extent individual holdings reflected on each Consenting
Noteholder’s signature page to the original Support Agreement may have changed
as a result of a transfer pursuant to Section 8.1 of the Support Agreement.

Section 4. Miscellaneous Terms.

 

4.1 Counterparts.

This Eighth Amendment may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
agreement. Delivery of an executed signature page of this Eighth Amendment by
email or facsimile transmission shall be as effective as delivery of a manually
executed counterpart hereof.

 

4.2 Waiver.

The execution, delivery and effectiveness hereof shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of the
Parties to the Support Agreement.

 

4.3 Governing Law.

This Eighth Amendment shall be governed by and construed in accordance with the
laws of the State of New York and without regard to any conflicts of law
provision or principle that would require or permit the application of the law
of any other jurisdiction.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
executed and delivered by their respective duly authorized officers, solely in
their respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

MOMENTIVE PERFORMANCE MATERIALS
HOLDINGS INC.

/s/ Douglas A. Johns

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary

MOMENTIVE PERFORMANCE MATERIALS

INC.

/s/ Douglas A. Johns

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary
Juniper Bond Holdings I LLC

/s/ Douglas A. Johns

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary
Juniper Bond Holdings II LLC

/s/ Douglas A. Johns

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary



--------------------------------------------------------------------------------

Juniper Bond Holdings III LLC

/s/ Douglas A. Johns

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary
Juniper Bond Holdings IV LLC

/s/ Douglas A. Johns             

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary
Momentive Performance Materials China SPV Inc.

/s/ Douglas A. Johns             

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary
Momentive Performance Materials Quartz, Inc.

/s/ Douglas A. Johns             

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary
Momentive Performance Materials South America Inc.

/s/ Douglas A. Johns             

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary
Momentive Performance Materials USA Inc.

/s/ Douglas A. Johns             

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary



--------------------------------------------------------------------------------

Momentive Performance Materials Worldwide Inc.

/s/ Douglas A. Johns             

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary MPM
Silicones, LLC

/s/ Douglas A. Johns             

By:   Name:   Douglas A. Johns Title:   EVP, General Counsel and Secretary